ORDER
PER CURIAM.
The defendant, Wayne Crawford, appeals the judgment entered upon his con*456viction by a jury for possession of over 35 grams of marijuana, a controlled substance, Section 195.202 RSMo. (2000). The defendant alleges the trial court erred in: (1) denying his supplemental motion for new trial regarding his claim that a defense witness had been coerced into not testifying; and (2) overruling his objections to the prosecutor’s comments in closing argument that the victim of the alleged burglary did not want to prosecute.
We have reviewed the parties’ briefs and the record on appeal. We find defendant’s supplemental motion for new trial was untimely filed. We also find no abuse of discretion in the court’s rulings at closing argument. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).